Carlisle, J.
On three occasions the defendant filed exceptions pendente lite to the trial court’s overruling of certain of his general and special demurrers. In a bill of exceptions assigning error solely upon these exceptions pendente lite, he now attempts to come to this court for a review. “While the losing party, under repeated rulings of the Supreme Court and this court, has the option of having reviewed a judgment on demurrer by a direct bill of exceptions or to have certified and filed exceptions pendente lite, if the latter course be pursued, the ruling on demurrer becomes a pendente lite ruling which is reviewable only after the termination of the case and in a bill of exceptions assigning error on the final judgment. [Numerous cases cited.]” Cordele Sash, Door &c. Co. v. Prudential Ins. Co., 84 Ga. App. 605 (66 S. E. 2d 767); Shetzen v. C. G. Aycock Realty Co., 88 Ga. App. 710 (77 S. E. 2d 554). It follows that the writ of error in the instant case is prematurely brought to this court.

Writ o} error dismissed.


Gardner, P. J., and Townsend, J., concur.